Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. (2106/0377866).
 	Regarding claim 1, Alexander discloses a retinal display apparatus (Fig. 2) for generating an image on the retina of an eye of a user (290), wherein the retinal display apparatus is configured to generate a plurality light beams (561, 562, 563, 564), each light beam conveying an instance of the image, and wherein the plurality light beams correspond one-to-one to a plurality of orientations of the eye of the user (par. 53).
	Regarding claim 2, Alexander discloses for each of the multiple light beams an aperture for transmitting the light beam (par. 104).
	Regarding claim 3, Alexander discloses each of the multiple light beams is composed of a plurality of laser beams, each of the laser beams corresponding to a pixel of the image (par. 51).
	Regarding claim 4, Alexander discloses the retinal display is configured to generate the multiple light beams by splitting a primary light beam into the multiple light beams (par. 108).

	Regarding claim 6, Alexander discloses the reflector is a free-form reflector (note holographic combiner 230 is a free-form reflector as shown in Fig. 2).
	Regarding claim 7, Alexander discloses the reflector is semi-transparent (par. 52, 55).
	Regarding claim 8, Alexander discloses for each of the light beams a prism (par. 53), configured to compensate a rotation of the respective light beam (par. 53).
	Regarding claim 9, Alexander discloses each of the prisms has a bottom face which is coated with a reflective material (par. 128).
	Regarding claim 10, Alexander discloses one or more beam expanders (par. 47, 111).
	Regarding claim 11, Alexander discloses the multiple potential orientations of the eye define an array on the eye, in particular a hexagonal array (that is, the eyeball can be moved by the viewer in a hexagonal array of orientation, par. 135).
	Regarding claim 12, Alexander discloses the distance between two neighboring orientations of the array of multiple potential orientations is in the range of a pupil size of a user's eye based on the lighting conditions of the target environment (In Alexander, the pupil size of the user changes according to the environment lighting conditions; however, the distance in between two neighboring orientations of the array is still within the range of the pupil size).

	Regarding claims 15-17, see similar rejections as set forth above.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-5, and 11-14 are objected for minor informalities.  The term “multiple” in each of these claims should be changed to “plurality” in order to be consistent with the amended claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422